DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 7/14/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 7/14/2021, has been entered.  The claim amendments overcome the previous 112(f) claim interpretation and the 112(b) rejection of claims 2.  The claim amendments overcome one of the claim objections of claim 3.  

Claim Status
Claims 1-3 are pending and being examined. 

Claim Objections
Claim 3 is objected to because of the following informalities: 
reads “The autosampler according to claim 1” should be read “The autosampler according to claim 1,” in line 1;
Appropriate correction is required.  Specifically, a “,” after claim 1 in line 1. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “avoidance position storage unit that stores…” as in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the “avoidance position storage unit” as #22 and as part of a function of the overall controller (on para [22-23] and in figure 1 of the instant specification). Additionally, the “avoidance position storage unit” is described as a storage device. For purposes of 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear how the performance of the y-axis direction avoidance operation is impossible when it is required by claim 1.  Specifically, the avoidance operation is required by claim 1 in lines 24-25 and it is unclear how it could not be possible (claim 2) while also being required (claim 1).  The limitations of claim 2 therefore appear to contradict the limitations of claim 1, and it is unclear whether the operation is required or not.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (US 20120156098 A1; hereinafter “Sano”; previously presented) in view Okuda et al (US 20100318224 A1; hereinafter “Okuda”) in view of Bradenberger (US 20150251315 A1; hereinafter “Brandenberger”; previously presented). 
Regarding claim 1, Sano teaches an autosampler having a head configured to suck and discharge liquid (Sano; para. [11, 45, 117]; Fig. 1) comprising: 
a drive unit (Sano; para. [48, 68]; Fig. 2-7; driving source 6) including 
the head (Sano; para. [46, 48, 51, 54]; Fig. 1-3; dispensing device 10), 
an arm (Sano; para. [48, 51]; Fig. 1, 18; Y rail 50Y) that extends in a y axis direction (para. [48, 51]; Fig. 1; Y-axis movement mechanism 55Y), which is one direction in a horizontal plane (Sano; Fig. 1; Y-axis moves in the horizontal direction), and slides in the Y-axis direction while holding the head on the distal end side (Sano; Fig. 1, the dispensing device 10 is held distal from Y rail 50Y), 
an arm movement mechanism that moves the arm in an x-direction (para. [48, 51-54); Fig. 1, 18, 20; X-axis movement mechanism 55X) that is orthogonal to the Y-axis direction in the horizontal plane (Sano; Fig. 1; X arm 50X moves along the X-axis which is orthogonal to the Y-axis), 
an obstacle sensor that is provided to the drive unit (Sano; para. [86, 87]; Fig. 11; detecting means including the photo interrupters 9U and 9L and the detection plate 11…detects the tip has contacted another object… The control unit 100 controls the driving/stopping of the Z-axis movement mechanism 55Z based on the ON/OFF states of the photo interrupters 9U and 9L); and 

		the controller is configured to drive the drive unit in such a way that the head moves along a shortest route to a destination of the head after the destination of the head is set (para. [12, 85; 128]; upper fixed unit 10A continues moving in the Y-axis direction, by which the lower movable unit 10B is moved upward, the dispensing device moves upward to shorten the route instead of moving around the obstacle).
Sano does not teach the obstacle sensor detects presence of an obstacle when the obstacle approaches within a certain distance from the head and/or arm in the X-axis direction and when the obstacle approaches within a certain distance from the head in the Y-axis direction.
However, Okuda teaches an analogous art of a manipulator that avoids an obstacles (Okuda; Abstract) comprising an arm (Okuda; para [23]; Fig. 1, 3A, 3B; a movable section 91), and an obstacle sensor (Okuda; para [33]; Fig. 1; The collision monitoring section 23) which detects presence of an obstacle when the obstacle approaches within a certain distance from the head and/or arm in the X-axis direction and when the obstacle approaches within a certain distance from the head in the Y-axis direction (Okuda; para [33, 38]; Fig. 3A, 3B; collision monitoring section 23 determines whether or not there is a possibility of collision between the obstacle 9 and the movable section 91…The control device 22 drives the actuator 31, 51, 71 and acquires monitor information from the collision monitoring section 23. The control device 22 starts an operation of moving a movable member in such a direction as to avoid collision with the obstacle 9).  It would have been obvious to one of ordinary skill in the art to have modified the obstacle sensor of Sano to detect the presence of an obstacle when the obstacle approaches as taught by Okuda, because Okuda teaches that the information from the collision monitoring section is acquired in order to avoid collision with the obstacle (Okuda; para [34, 38]). 
Sano does not teach the controller is configured to, when the head is being moved along the shortest route and the obstacle sensor detects an obstacle, stop the movement of the arm in the X-axis direction, perform a Y-axis direction avoidance operation to move the arm only in the Y-axis direction in such a way that the head comes to a position on the Y-axis from which the arm is advanced in the X-axis direction without causing the head and the arm to contact the obstacle, and to execute an X-axis direction avoidance operation after the Y-axis direction to a position from which the head is able to be linearly moved to the destination direction, and the controller is configured to drive the drive unit in such a way that the head moves along the shortest route from a position right after the X-axis direction avoidance operation has completed to the destination.
However, Brandenberger teaches an analogous art of an automated handling system (Brandenberger; Abstract) wherein a controller (Brandenberger; para [61]; controller C comprises in all embodiments an image of the firmware FW* of the respective engine controls EC1 and EC2) is configured to, when a head (Brandenberger; para [53]; Fig. 1, 3A, 3B; system of the invention comprises at least two arms 11, 12) is being moved along a shortest route and the obstacle sensor detects an obstacle (Brandenberger; para [80]; it is firstly assessed whether the given reference path (e.g. the shortest path W1) is suitable), stop the movement of an arm in the X-axis direction, perform a Y-axis direction avoidance operation to move the arm only in the Y-axis direction in such a way that the head comes to a position on the Y-axis from which the arm is advanced in the X-axis direction without causing the head and the arm to contact the obstacle (Brandenberger; para [123, 127, 128]; Fig. 3B; the distance between P3 and P4 is chosen to be shorter than the distance between P1 and P2 in FIG. 3A...lowering of the arm 11 from P4 to the destination position B, the final target position is reached; Examiner indicates that the z-axis is interpreted as the y-axis because the axis are arbitrary and open to interpretation), and to execute an X-axis direction avoidance operation after the Y-axis direction to a position from which the head is able to be linearly moved to the destination direction (Brandenberger; para [127]; Fig. 3B; 

    PNG
    media_image1.png
    511
    761
    media_image1.png
    Greyscale

Image 1.  Examiner indicates that the x-axis is interpreted as right to left and the y-axis is interpreted as up and down. 
Regarding claim 3, modified Sano teaches the autosampler according to claim 1 (the controller of Sano is modified to comprise the x-axis direction avoidance operation and y-axis direction avoidance operation discussed above in claim 1), with the controller. 
Modified Sano does not teach an avoidance position storage unit that stores therein the position of the head right after the Y-axis direction avoidance operation has completed, as a Y-axis direction avoidance position, and the position of the head right after the X-axis direction avoidance operation has completed, as an X-axis direction avoidance position, wherein the controller is configured to control the drive unit in such a way that when the head is moved to the destination with the Y-axis direction avoidance position and the X-axis direction avoidance position stored in the avoidance position 
However, Brandenberger teaches an analogous art of an automated handling system (Brandenberger; Abstract) comprising an avoidance position storage unit that stores therein the position of the head right after the Y-axis direction avoidance operation has completed (Brandenberger; para [79, 98]; first movement request MR1 is delivered to the module C…the table or list 210 may in all embodiments be realized e.g. in form of a (shifting) register in a storage), as a Y-axis direction avoidance position, and the position of the head right after the X-axis direction avoidance operation has completed, as an X-axis direction avoidance position (Bradenberger; Fig. 2D; examiner indicates that the path is executed and outputs data when there is no collision, thus that path would be stored in the list or table), wherein the controller is configured to control the drive unit in such a way that when the head is moved to the destination with the Y-axis direction avoidance position and the X-axis direction avoidance position stored in the avoidance position storage3AMENDMENT UNDER 37 C.F.R. § . I 1 1Attorney Docket No.: Q242678 Appln. No.: 16/092,815unit (Brandenberger; para [79, 98]; first movement request MR1 is delivered to the module C…the table or list 210 may in all embodiments be realized e.g. in form of a (shifting) register in a storage; Examiner indicates that the “rules” are in the controller, thus is stored the executed paths in the table or list), the head moves along the shortest route to the destination via the Y-axis direction avoidance position and the X-axis direction avoidance position (Brandenberger; para [123, 127, 128]; FIG. 3B shows a planning of a path with ramp movements, starting from the same constellation as shown in FIG. 3A…advantage of the path planning according to FIG. 3B that the path W6 is shorter than the path W5).  It would have been obvious to one of ordinary skill in the art to have modified the autosampler of modified Sano to further comprise the avoidance position storage unit as taught by Brandenberger, because Brandenberger teaches that the movement planning algorithm is used for successively determining multiple possible pathways are placed/stored consecutively in a list or table (Brandenberger; para [33]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view Okuda in view of Brandenberger, and in further view of Nishida et al (US 20090226344 A1; hereinafter “Nishida”; previously presented).
Regarding claim 2, modified Sano teaches the autosampler according to claim 1, with the controller.  
Modified Sano does not teach the controller configured to warn a user in a case where the obstacle sensor detects the obstacle regardless of the position of the head in the Y-axis direction and in a case where the obstacle is arranged on the movement path of the head in the Y-axis direction. 
However, Nishida teaches an analogous art of a sample analyzer (Nishida; Abstract) comprises a controller configured to warn a user (Nishida; para. [89-91]; Fig. 3; control section 400a determines that the error signal is received…error display that the pipette has a problem in movement) in a case where the obstacle sensor detects the obstacle regardless of the position of the head in the Y-axis direction and in a case where the obstacle is arranged on the movement path of the head in the Y-axis direction (Nishida; para [86, 89]; Fig. 4; measurement control section 140 determines whether the pipette P has collided with the position confirming member 210 on the basis of an output of the collision detecting sensor 170 to confirm that the tip end of the pipette P reaches the confirmation position; Examiner indicates that the warning occurs when the pipettes position displays an error, thus readjusting is needed and the Y-axis direction operation is not performed until fixed).  It would have been obvious to one of ordinary skill in the art to have modified the control unit of modified Sano to include a warning generation unit taught by Nishida, because Nishida teaches that the error display unit shows that the pipette has a problem in movement (Nishida; para. [89]). 

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798